This patent application is being examined in Art Unit 3649. Please do not hesitate to contact Examiner Dan Colilla at 571-272-2157 if you have any questions regarding this correspondence and/or how to respond.
DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a group at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publicly available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 11/9/2022 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/2022.


[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou (CN 208031367).
With respect to claim 1, Hou discloses a health care device. comprising: 
a soft water bag 1; 
a control unit 3, 6, 7, 8, 9, 10, disposed on a side of the soft water bag (see pg. 2 of the machine translation of Hou; Figs. 1 and 3) : and 
a temperature control element 22, electrically connected to the control unit 10 and disposed inside the soft water bag (see pg. 2 of the machine translation of Hou; Fig. 5), 
wherein when the control unit 3, 6, 7, 8, 9, 10 controls the temperature control element 22, the temperature control element 22 disposed inside the soft water bag 1 is energized to heat and control a temperature of liquid in the soft water bag (see pg. 5 of the machine translation of Hou).
With respect to claim 2, Hou discloses that the soft water bag is made of plastic material comprising polyvinyl chloride (“PVC outer layer 18,” see pg. 2 of the machine translation of Hou). 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hou (CN 208031367).
With respect to claim 3, Hou discloses the claimed health care device except that he is silent on whether the temperature sensor is disposed on a surface of the control unit. Hou discloses a temperature sensor 21 electrically connected to the control unit 3, 6, 7, 8, 9, 10 (pg. 2 of the machine translation of Hou indicates that temperature sensor 21 is connected to a circuit including the LED display 3, input disc 10 and display screen 8 which form at least part of the control unit 3, 6, 7, 8, 9, 10. 
While Hou is silent on whether the temperature sensor 21 is disposed on a surface of the control unit, this limitation has no criticality in the invention. The purpose of the temperature sensor is to detect the temperature of the inside of the soft water bag. The temperature sensor 21 as disclosed by Hou detects the temperature of the inside of the soft water bag 1. It’s exact location outside of the soft water bag is has no particular function. Thus It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to place the temperature sensor at any convenient location in the claimed device, including disposed on the surface of the control unit. 
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hou (CN 208031367), as applied to claim 1 above, and further in view of Cao et al. (CN 216257766) and Liu et al. (CN 109249653).
With respect to claim 4, Hou disclose the claimed health care device except for the pasted part and the two eye avoidance grooves. Hou teaches that the soft water bas is an elongate shape as shown in Fig. 1 of Hou. 
Cao et al. teach a similar health care device including a water storage tank 4 and a temperature control element 5 as shown in Figs. 1-2 of Cao et al. Cao et al. further teach that the 
device has an elongate shape and is configured to cover the eyes of a user. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Cao et al. with the health care device for the advantage of a device that is optimized to heat the areas around the eyes. 
	Liu et al. teach a heated eye health care device including an elongate shape (as shown in Fig. 1 of Liu et al. Liu et al. further teaches a pasted part (layer 105) wherein any two adjacent layers include “glue powder, thermo-melting glue powder,” (see pg. 3 of the machine translation of Liu et al.). The pasted part (layer 105) is further noted to be on a concave side (as shown in Fig. 4 of Liu et al.). Liu et al. additionally teaches eye avoidance grooves 2 recessed thereon the pasted part (layer 105) as shown in Fig. 1 of Liu et al. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Liu et al. with the health care device disclosed by Hou in view of Cao et al. for the advantage of the eye avoidance grooves 2 which prevent direct heating of the eyeball which could cause damage or discomfort to the eyeball.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hou (CN 208031367), as applied to claim 1 above, and further in view of Yang et al. (CN 111059757).
With respect to claim 5, Hou discloses the claimed health care device except for the temperature control element being made by copper film, aluminum film or graphite plate. However, Yang et al. teach a similar health care device including a temperature control element 4 located in a water bag (as shown in Figs. 1-2 of Yang et al.) wherein the temperature control element 4 is made of high thermal conductivity material including a graphite plate (see pg. 4 of the machine translation of Yang et al.). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Yang et al. with the health care device disclosed by Hou for the advantage of the strong corrosion resistance of graphite material (see pg. 4 of the machine translation of Yang et al.)

	
[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
	
	Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 1, lines 1-2, the phrase “made by plastic material” is grammatically incorrect. This objection could be overcome by replacing the language with --made of plastic material--. 
Claim 6 has a similar problem with the phrase “made by high thermal conductivity material.” This objection could be overcome by replacing the language with --made of high thermal conductivity material--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, lines 2-3, the terms “a pasted part” and “the pasted part” are vague and indefinite. For purposes of expediting examination, this term will be interpreted as a part that is pasted onto the soft water bag. 
	Also in claim 4, Applicant recites that the pasted part is configured on a “convex side” of the elongate shape. However, it appears that Applicant intended to recite --concave side-- as discussed below. In Fig. 4 of Applicant’s drawings the elongate shape is shown below having a concave side and a convex side: 
[AltContent: textbox (concave side)][AltContent: textbox (convex side)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    596
    787
    media_image1.png
    Greyscale

As indicated above the pasted part 11 appears to be on the concave side and not on the convex side. Therefore, claim 4 will be interpreted as reciting that the pasted part is configured on a concave side of the health care device. 
	
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amato and Liang are cited to show other examples of soft water bags with temperature control elements located inside the soft water bag. Hyman is cited to show another example of a water bag with a heater located inside for placing over the eyes. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf


	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        December 2, 2022